Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 3/1/2021 is fully considered and entered into record. Claim
4 has been cancelled. Claim 1 has been amended. Claims 1-3, 5-7 and 9-16 are currently pending. 

Election/Restriction
3.    		Applicant’s election without traverse of Group I (claims 1-3, 5-7, 9-13 and 16), in the reply dated 1 March 2021 is acknowledged and entered into record.
4.    		The requirement is deemed proper and is therefore made FINAL.
5.    		Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 March 2021.
6.    		Claims 1-3, 5-7, 9-13 and 16, drawn to a blood brain barrier (BBB) shuttle module comprising a brain effector entity and one monovalent binding entity which binds to transferrin receptor or TfR, and a pharmaceutical formulation comprising the same, are being considered for examination in the instant application.

7.		This application is in condition for allowance except for the presence of claims 14-15 directed to Invention II (see Office Action dated 9/1/2020, page 2), non-elected without traverse. Accordingly, claims 14-15 have been cancelled. 

Reasons for Allowance
		The following is an examiner’s statement of reasons for allowance: 
8.		The specification of the instant application describes constructs for efficient delivery of drug molecules across the blood-brain barrier (BBB). The specification teaches a BBB shuttle module comprising a brain effector entity comprising a molecule to be delivered to the brain, and one monovalent binding entity comprising an anti-transferrin receptor (TfR) antibody (e.g. full-length antibody, single chain antibody like scFv or scFab), which specifically binds to the BBB transferrin receptor (page 1, para3, page 17, para 2, 3; page 22, para 2). The specification exemplifies the characterization of monovalent binding entities, including instantly claimed antibody 0494 (see CDR, VH and VL sequences - page 32, lines 13, 14; Table on page 39, page 47, last two paras), with respect to their binding and transcytosis properties (pages 22, Section A; Table).
		The CDR sequence of SEQ ID NO: 119 recited in claim 1 is free of prior dated art. Also the sequences of heavy chain and light chain variable domains having amino acid sequences SEQ ID NOs: 91 and 92 respectively (claim 2), are novel. The only prior art reference of the claimed sequences has been disclosed in related application/s from which the instant Application derives priority.

9.		Relevant art and double patenting consideration 
A) Pardridge et al (WO 2008/022349, 2/21/2008) - listed in the IDS.
Pardridge et al teach the transport of agents like therapeutics across the BBB via endogenous receptor mediated system (abstract). The reference teaches a composition comprising an antibody or protein that can cross the BBB via a receptor mediated transport system comprising a BBB receptor such as transferrin receptor, and an additional 
B) Niewoehner et al (Neuron 81: 49-60, 1/8/2014) 
Niewoehner et al teach a brain shuttle module for anti-Aβ antibody, using a monovalent binding entity to transferrin receptor (TfR), wherein the module increases the beta-amyloid target engagement and amyloid reduction in an Alzheimer’s disease mouse model. The reference teaches that the monovalent binding mode facilitates transcytosis across the BBB, thereby increasing therapeutic potential of brain disorders (Summary, Introduction, para 3). The reference however, does not teach the specific sequences as instantly claimed. 
C) A potential non-statutory obviousness double patenting rejection of instant claims over the claims of co-pending applications 15/845970 and 16/724004 has been considered, however, is not made because:  i) the instant claims are allowable; and ii) the instant application has an earlier effective filing date (12/29/2014) as compared to that of the ‘970 and ‘004 applications (6/20/2016).


11.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.		Claims 1-3, 5-7, 9-13 and 16 are allowed.

Advisory information
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
14.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A. D./
Examiner, Art Unit 1649
21 June 2021

/GREGORY S EMCH/Primary Examiner, Art Unit 1699